         Case 1:19-cr-00373-PGG Document 13 Filed 05/30/19 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     May 30, 2019

BY ECF


The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        In an effort to expedite the production of discovery in this case, and to safeguard certain
sensitive and/or confidential material, the parties have agreed upon a proposed Protective Order to
govern discovery in this matter. A copy of the proposed Protective Order is enclosed for Your
Honor’s consideration. The Government intends to begin the production of discovery once a
Protective Order is entered.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                     By: /s/ Matthew Podolsky
                                                        Matthew Podolsky
                                                        Robert B. Sobelman
                                                        Assistant United States Attorneys
                                                        (212) 637-1947/2616

cc: Counsel of record (via ECF)
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 1 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 2 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 3 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 4 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 5 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 6 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 7 of 8
Case 1:19-cr-00373-PGG Document 13-1 Filed 05/30/19 Page 8 of 8
